Citation Nr: 0001142	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-00 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling, 
for the period from July 2, 1991, to December 3, 1991, 
excluding a temporary total rating period.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, effective from January 1, 
1992, excluding periods of temporary total ratings.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
October 1970.

The instant appeal arose from a September 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, which denied a claim for 
an increased rating for PTSD.


FINDINGS OF FACT

1.  From July 2, 1991, to December 3, 1991, excluding a 
temporary total rating period, the appellant's service-
connected PTSD was not manifested by either considerable 
impairment in establishing and maintaining effective or 
favorable relationships or considerable industrial 
impairment.

2.  The appellant's service-connected PTSD is currently 
manifested by reports of nightmares, insomnia, depression, 
flashbacks, auditory hallucinations, and paranoid ideations 
with a Global Assessment of Functioning (GAF) score of 60.  
The medical evidence of record does not contain findings 
showing that since January 1, 1992, and between his periods 
of temporary total ratings the veteran had either severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people or in the ability to 
obtain or retain employment.  Since January 1, 1992, and 
between his periods of temporary total ratings his PTSD did 
not manifest such symptoms as:  obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; and 
neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met for the period from July 2, 1991, to 
December 3, 1991, excluding a temporary total rating period.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.132, Diagnostic Code 9411 (1995).

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met since January 1, 1992, excluding 
periods of temporary total ratings..  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased rating for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board of Veterans' Appeals (Board) is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's PTSD have been properly 
developed.  No further assistance to the veteran is required 
on that issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for evaluating psychiatric disabilities, 
including PTSD, as codified at 38 C.F.R. §§ 4.125-4.132 
(1999).  See 61 Fed. Reg. 52,695-52,702 (1996).  The new 
criteria for evaluating service-connected psychiatric 
disabilities is codified at 38 C.F.R. § 4.130 (1999).  See 61 
Fed. Reg. 52,700-1 (1996).  Pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991), where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary. 

A review of the record shows that the RO in February 1991 
granted service connection for PTSD and assigned a 30 percent 
disability rating.  A June 1991 rating decision continued 
this evaluation after assigning a temporary total rating 
under 38 C.F.R. § 4.29, and another June 1991 rating decision 
found the veteran incompetent for VA purposes.  The veteran 
was notified of these decisions and did not appeal.

In mid-July 1991, the veteran filed a claim for an increased 
disability rating.  However, evidence relevant to the 
veteran's claim includes a VA hospitalization record for the 
period July 2, 1991, to July 11, 1991.  The Board finds this 
record to be an informal claim for an increased rating for 
PTSD.  See 38 C.F.R. § 3.157(b) (1999).

The September 1991 rating decision denied an increased rating 
for PTSD, including individual unemployability benefits.  In 
December 1991 the veteran filed a notice of disagreement 
(NOD) with the September 1991 rating decision as regards the 
denial of the requested increase in his service-connected 
disability rating.  He also requested a statement of the case 
(SOC).  An SOC on the increased rating claim was not issued 
until November 1997.  Thus, this claim has remained open and 
pending since the September 1991 rating decision.

By rating decision dated in May 1992, an increased rating to 
50 percent was granted, effective January 1, 1992.  However, 
since this claim has not been withdrawn, an increased rating 
above 50 percent remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).

As the veteran's claim for increase was filed prior to the 
effective date of the revised the criteria for evaluating 
psychiatric disabilities, the Board will consider both the 
old and new criteria in deciding this appeal.  

The veteran's PTSD has been evaluated under the provisions of 
Diagnostic Code 9411.  Pursuant to the rating criteria for 
Diagnostic Code 9411 in effect at the time the veteran began 
his appeal, 30, 50, 70, and 100 percent ratings for PTSD were 
as follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerable impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so  adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrable unable to 
obtain or retain employment.   [100 
percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

As amended, PTSD is rated under Diagnostic Code 9411, which 
according to the revised rating criteria, is rated under the 
"General Rating Formula for Mental Disorders," Diagnostic 
Code 9440.  38 C.F.R. § 4.130 (1997).  As amended, the 
regulation reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1999).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1999).

I.  Increased rating for PTSD, evaluated as 30 percent 
disabling, for the period from July 2, 1991, to December 3, 
1991, excluding a temporary total rating period.

The Board notes that the revised PTSD regulations will not be 
addressed as regards the period from July 2, 1991, to 
December 3, 1991, because the revised law pertaining to the 
evaluation of PTSD does not allow for retroactive application 
prior to November 7, 1996.  When the new regulations were 
promulgated, the Secretary specifically indicated that 
November 7, 1996, was to be the effective date for the 
revisions.  See Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. at 52,695 (1996).  Consequently, 
because it is clear from the amended regulations that they 
are not be accorded retroactive effect, the law prevents the 
application, prior to November 7, 1996, of the liberalizing 
law rule stated in Karnas.  See 38 U.S.C.A. § 5110 (g) (West 
1991); 38 C.F.R. §§ 3.114 (a), 3.400 (p) (1999).

The evidence of record as regards the period from July 2, 
1991, to December 3, 1991, includes a VA record for a period 
of hospitalization from July 2, 1991, to July 11, 1991, and 
statements from the veteran's VA custodian who indicated that 
the veteran had been unemployed since 1982, in part due to 
PTSD. The Board notes that there is minimal evidence of 
record concerning this period.  There is one VA outpatient 
treatment record and no private records for this period.

The July 1991 hospitalization record noted that the veteran 
was admitted due to complaints of flashbacks and nightmares.  
He appeared slightly tense with signs of dysphoria.  He had 
good eye contact and exhibited no speech or behavior 
disorder.  His memory was intact, he was well-oriented, and 
his insight and judgment were fair.  Over the course of his 
hospitalization, he displayed signs of anxiety and 
depression.  He remained nonpsychotic and was continued on 
antidepressant medication.  He showed some improvement and 
was given privileges, but he failed to return to the hospital 
which resulted in an irregular discharge.

An August 1991 VA outpatient treatment record noted that the 
veteran reported that his medication was not helping and that 
he had increased flashbacks.  He was irritable, but no 
suicidal or homicidal ideations were found.  He was 
prescribed medication and was to return to the clinic in one 
week; however, there is no record of further outpatient 
treatment during the period in question.

The Board notes that other VA hospitalization records for a 
period of hospitalization in August and September 1991 are in 
the claims folder.  However, the veteran was awarded a 
temporary total evaluation for that period of 
hospitalization.  Thus, that period of time is not for 
consideration as regards a rating in excess of 30 percent for 
PTSD.  

Application of the old PTSD regulations shows that medical 
evidence as to the severity of the veteran's service-
connected PTSD is not sufficient to support a finding of 
functional impairment which is greater than 30 percent as 
regards the period from July 2, 1991, to December 3, 1991.  

While the medical evidence, namely the July 1991 VA 
hospitalization record, noted moderate PTSD symptoms, the 
medical evidence does not show that the veteran had 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people nor 
were his reliability, flexibility, and efficiency levels so 
reduced as to result in considerable industrial impairment.  
The VA record revealed that the veteran's symptoms had 
improved during his short stay in the hospital.

As regards social adaptability, the evidence reveals that the 
veteran made good eye contact with the examiner, he was well-
oriented, and he exhibited no behavior disorder.  Although 
the veteran may have had definite impairment in establishing 
and maintaining favorable relationships, the Board does not 
find that he had considerable impairment regarding 
relationships with people based solely on his PTSD.

A review of the medical evidence shows no more than definite 
impairment of industrial adaptability due to PTSD.  Although 
the veteran's custodian indicated that he had been unemployed 
for years, the medical evidence over this period did not show 
considerable impairment.  The preponderance of the evidence 
of record demonstrates that insofar as his PTSD 
symptomatology is concerned, he has definite, but not 
considerable, impairment in this regard.

Accordingly, a rating in excess of 30 percent for the period 
from July 2, 1991, to December 3, 1991, excluding a temporary 
total rating period, is not warranted.  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

II.  Increased rating for PTSD, currently evaluated as 50 
percent disabling, effective from January 1, 1992, excluding 
periods of temporary total ratings.

The evidence of record for the period from 1992 to the 
present reveals that the veteran was hospitalized numerous 
times for PTSD from 1992 through August 1996.  However, the 
veteran was awarded temporary total evaluations for almost 
all these periods of hospitalization.  Thus, those periods of 
hospitalization for which a temporary total evaluation was 
granted are not for consideration as regards a rating in 
excess of 50 percent for PTSD.

There is minimal pertinent evidence of the severity of the 
veteran's PTSD between his periods of hospitalization from 
January 1992 to August 1996.  The veteran stated in a June 
1997 written statement, that he had not received private 
treatment for his service-connected PTSD.  There was one 
period of hospitalization in January and February 1993 for 
which a temporary total rating was not assigned because the 
primary diagnosis was schizophrenia.  The veteran reported 
nightmares and flashbacks of the Vietnam war and was assessed 
with PTSD features.

There is one VA outpatient treatment record dated in November 
1994 which indicated that the veteran was seeking readmission 
based on flashbacks and depression.  The plan was for the 
veteran to report to the mental health clinic the following 
morning; however, there is no record that the veteran kept 
his follow-up appointment.  A November 1995 VA outpatient 
treatment record noted that the veteran sought refills of his 
medication.  He reported nightmares, flashbacks, stress, 
depression, and that he was easily angered.  He was living 
with his fiancée, and he reported recent family stressors.  
He was cordial, cooperative, appropriately dressed and 
groomed, and he derived some benefit from his medications. 

The Board also notes that the periods of hospitalization were 
clearly periods where the veteran's symptoms were exacerbated 
and that his condition at discharge was often much improved.  
Numerous hospitalization reports indicate that the reason for 
hospitalization was exacerbation of PTSD.  Further, several 
of those hospitalization reports noted that the veteran's 
symptoms were "much improved", "stabilized", or 
"alleviated" at the time of his discharge.

Following his most recent VA hospitalization for PTSD in 
August 1996, there is minimal evidence of outpatient 
treatment for PTSD.  The veteran sought VA medical services 
in November 1996 because he wanted to change his medication 
because his current prescriptions were affecting his sex 
life.  He was well-oriented with coherent, relevant speech 
and appropriate dress.

During a January 1998 personal hearing, the veteran testified 
that his condition as regards PTSD had deteriorated over the 
years.  He stated he was on high doses of medication and had 
flashbacks and nightmares.  He also stated that he was 
unemployable and had difficulty getting along with others as 
a result of his PTSD.  He stated that he slept with a loaded 
gun under his pillow.  The veteran reported that he had been 
married but was in the process of getting a divorce.  He 
stated that he did not have good relationships with his 
children, his siblings, or his parents.  He stated that he 
was currently unemployed and had not worked in many years.  
He indicated that he was not currently in a PTSD program and 
that he did not like group therapy.

The veteran testified that he was not involved in any social 
activities and that his fiancée did his shopping for him.  
His fiancée testified that she had known the veteran for many 
years and that they began dating in 1995.  She indicated that 
she lived with the veteran and that her mother also lived 
with the couple.  She stated that the veteran had nightmares.

In June 1998 the veteran underwent a VA PTSD examination.  
The veteran reported depression and that he was afraid of 
sleeping due to nightmares and flashbacks of Vietnam.  He 
described auditory hallucinations but denied recent suicidal 
ideations.  The veteran indicated that his last 
hospitalization was in 1996.  He was anxious and depressed 
and described paranoid ideations.  He stated that he spent 
much time alone at his home.

Mental status examination revealed clear, coherent, and 
relevant speech.  The veteran was cooperative, neatly 
dressed, and had normal eye contact.  He was described as 
mildly depressed but alert and oriented.  His memory was 
fairly intact for recent and remote events.  He was 
considered competent to handle his personal affairs as well 
as his funds.  His social and industrial impairment was 
described as moderate to severe.  The diagnosis was PTSD with 
depression, and his GAF score was 60.

Social Security Administration (SSA) records reveal that the 
veteran is receiving SSA disability benefits due to a primary 
diagnosis of paranoid schizophrenia and a secondary diagnosis 
of osteoarthritis of the cervical spine.  The most recent 
medical evidence contained in these records is dated in 1990.

Application of the 1995 and 1999 regulations shows that 
medical evidence as to the severity of the veteran's service-
connected PTSD is not sufficient to support a finding of 
functional impairment which is greater than the currently 
assigned 50 percent disability rating.

A review of the evidence of record does not demonstrate that 
the veteran's PTSD warrants a rating in excess of 50 percent 
under the old mental disorders criteria.  The medical 
evidence shows that the veteran does not have severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people based on his PTSD.  
The veteran's statements demonstrate that he has 
considerable, but not severe, impairment in establishing and 
maintaining effective relationships.

While the appellant indicated that he was divorcing his wife, 
the most recent evidence shows that the veteran has had a 
positive relationship with another woman for a many years and 
that they are engaged.  Further, he shares a home with his 
fiancée and her mother.  Thus, although the veteran may have 
considerable impairment in establishing and maintaining 
favorable relationships, based on the number and type of 
relationships he has, the Board does not find that he has 
severe impairment regarding relationships with people.

While the veteran may have reduced reliability, flexibility 
and efficiency levels so as to result in considerable 
industrial impairment, he does not have psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  His GAF score on the recent examination was 60.  
This score represents moderate difficulty in social and 
occupational functioning.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 70 percent 
evaluation under new Diagnostic Code 9440.  38 C.F.R. § 4.7 
(1999).  Specifically, with respect to the criteria for a 70 
percent rating, the recent medical evidence is negative for 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; and neglect of personal appearance 
and hygiene.  The recent VA examination showed that the 
veteran's dress and behavior was normal.  He was also well-
oriented, and his memory was intact.  In addition, he has not 
been hospitalized for PTSD since 1996.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1999).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service-connected PTSD or frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular criteria.  The recent medical evidence does not 
show that the veteran has been frequently hospitalized for 
PTSD.  Moreover, the evidence of record does not indicate 
that there has been a marked interference with his employment 
due to his PTSD alone.  


ORDER

A claim for entitlement to an increased rating for PTSD, 
evaluated as 30 percent disabling, for the period from July 
2, 1991, to December 3, 1991, excluding a temporary total 
rating period, is denied.  A claim for entitlement to an 
increased rating for PTSD, currently evaluated as 50 percent 
disabling, effective from January 1, 1992, excluding periods 
of temporary total ratings, is also denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

